Citation Nr: 1315707	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  06-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist, claimed as directly related to his active duty service, and as secondary to his service-connected right shoulder rotator cuff disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to October 1989, and from September 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

With respect to the Veteran's service-connection claim for right wrist carpal tunnel syndrome, the RO originally denied this claim in a February 2003 rating decision, which the Veteran did not appeal.  The Veteran subsequently requested to reopen this claim, but this request was denied in an unappealed June 2003 rating decision.  In June 2005, the Veteran filed another request to reopen his carpal tunnel syndrome claim, which the RO once again denied in October 2005.  The Veteran disagreed with the October 2005 decision, and perfected an appeal as to that issue as well.  The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in June 2009.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2010, the Board remanded the Veteran's carpal tunnel syndrome claim for further evidentiary development and for subsequent readjudication.  In that decision, the Board noted that the Veteran had reasonably raised the issue of entitlement to TDIU based on his hearing testimony. Citing the Court of Appeals for Veterans Claims' decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board instructed the RO to include the issue of entitlement to TDIU in its consideration of the issues on appeal.  All development has since been achieved, and the Veteran's claims were readjudicated by the Appeals Management Center (AMC) in an August 2010 Supplemental Statement of the Case (SSOC).

In December 2010, the Board reopened and remanded the Veteran's carpal tunnel syndrome claim so that a VA examination of the Veteran's right wrist could be scheduled.  In the same decision, the Board also remanded the Veteran's TDIU claim, as its outcome is inextricably intertwined with that of the Veteran's service-connection claim for carpal tunnel syndrome and TDIU.  

In March 2012, the Board again remanded the Veteran's carpal tunnel syndrome and TDIU claims so that a VA examination of the Veteran's right wrist could be scheduled.  The Veteran underwent a VA examination in September 2012, and the AMC subsequently readjudicated both the Veteran's carpal tunnel syndrome and TDIU claims in a December 2012 SSOC.  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran has carpal tunnel syndrome of the right wrist as a result of his active military service.

2.  The weight of the evidence is against a finding that the Veteran has carpal tunnel of the right that is proximately due to or aggravated by a service-connected disability. 

3.  The Veteran is service-connected for post operative torn rotator cuff of the right shoulder at 20 percent disabling, and surgical scar from right shoulder torn rotator cuff at noncompensable.  He has a combined 20 percent rating. 

4.  The competent and probative evidence of record does not support a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 'service connection' claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in July 2005 and March 2006.  In October 2005, the RO adjudicated the Veteran's claim in the first instance.  The Veteran filed a timely appeal as to this October 2005 rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service-connection claim for carpal tunnel syndrome.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, identified VA and private treatment records, Social Security Administration disability records, and his lay statements of argument have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his carpal tunnel syndrome claim currently exist, nor has he requested that the VA attempt to obtain any other private treatment records.

The Veteran was afforded VA examinations in conjunction with his carpal tunnel syndrome claim in January 2011 and September 2012.  The report of the examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  The examiner recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and testified before the undersigned at the June 2009 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Indeed, the above referenced March 2010 Board remand was an attempt to obtain the evidence necessary to substantiate the Veteran's claim, in part due to the testimony provided at the June 2009 Board hearing.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Claim for Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b) .  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.'  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

Here, the Veteran seeks entitlement to service connection for right carpal tunnel syndrome.  The Veteran asserts that this right carpal tunnel syndrome is either related to active service, his in-service auto accident, or his service-connected right shoulder disability. 

A VA examination report dated in October 2002 includes a diagnosis of carpal tunnel syndrome.  In an October 2002 VA consultation request, the Veteran reported numbness of the right upper extremity and pain in the arm since the motor vehicle accident in service in 1990.  An electromyography (EMG) study confirmed a diagnosis of right carpal tunnel syndrome, moderate in severity.  

In his February 2003 examination report, the VA examiner noted that the Veteran's right CTS was not due to the right shoulder rotator cuff tear or repair.  

The Veteran filed a claim to reopen a previously denied claim for service connection for right carpal tunnel syndrome in June 2005.  VA progress notes dated from May 2005 to the present note a diagnosis of CTS by history. 

In a May 2006 VA progress note, the Veteran complained of neck pain with shooting pain down from his neck to his fingers and also tingling and numbness in his ring, middle, and index finger.  He reported he has had a previous carpal tunnel injection in November 2005 with brief relief of his tingling and numbness.  Upon physical examination, the Veteran had a positive Phalen's test.  In a May 2006 follow-up, the Veteran was given an injection for CTS. 

In an August 2006 VA progress note, the Veteran complained of right hand tingling at the third and fifth digits and palm for about 10 years with no significant inciting event.  He reported waxing/waning symptoms with symptoms more noticeable while typewriting or handwriting.  The examiner noted a prior medical history of carpal tunnel syndrome.  In an EMG report, the examiner noted right median and ulnar sensory studies are normal.  Right median and ulnar motor studies showed normal distal latencies, normal amplitudes, and borderline normal conduction velocities.  The examiner found no electrodicagnostic evidence of median or ulnar neuropathy in the right upper extremity.  The examiner also noted that he Veteran's neuropathic symptoms in the hands may be too mild to be picked up on the test. 

During a June 2009 Board hearing, the Veteran testified that he had problems with his right wrist in service, but had attributed it to his right shoulder disability.  He reported he had ongoing problems with his wrist, but did not seek any medical attention for the wrist between 1993 and 1995 while working as a stockperson.  He then worked as an electrical helper from 1995 to 2001, and had problems with his right wrist immediately.  He was diagnosed with carpal tunnel syndrome in 1997. 

During a January 2011 VA examination, the Veteran reported he first started having symptoms of intermittent swelling and stiffness of the right wrist around 1994 or 1995.  He reported he underwent EMGs in 1997 or 1998 and was diagnosed with CTS and treated with medication.  He takes no medications currently for this problem.  He has not been seen for this problem in several years.  He described his symptoms as intermittent paresthesias over the palmar surface of the hand, index finger, and middle finger of his right hand.  The examiner recognized the Veteran's history of CTS, as well as his documented in-service treatment for radiating pain and tingling down to the wrist and hand following a 1990 motor vehicle accident, but opined that it was less likely as not that such disability was caused by his active duty service.  The examiner noted that CTS is not generally found as a result of a one-time injury such as a motor vehicle accident, and that the onset of symptoms did not occur until several years following his discharge from service.  The examiner added that the Veteran had not been administered electrodiagnostic testing of his wrist in ten years, and that such was necessary to validate the Veteran's current diagnosis of CTS. 

During a September 2012 VA examination, the Veteran reported that since 1995, he has had a tingling sensation in his right circumferential forearm and in his right palmar hand including his middle three fingers.  He also reported swelling intermittently.  He did not seek treatment until 1997, a clinical diagnosis of CTS was made but not confirmed by electrodiagnostic testing.  The examiner noted that a current EMG exam indicates no current peripheral neuropathy and no evidence of radiculopathy.  It was noted that the Veteran had a cervical fusion for degenerative disc disease in 2007, but current radiculopathy is not substantiated by the Veteran's recent study.  Upon physical examination, the examiner noted that Phalen's sign and Tinnel's sign were negative.  An EMG was preformed and the upper right extremity was found to be normal.  

The examiner determined that it is less likely as not that the current swelling and paresthesias of the right hand are caused by or the result of the Veteran's motor vehicle accident which occurred around 1990 and which involved a single hospital visit which complained of paresthesias without any numbness.  There are no further medical mentions of any problems with the right forearm and hand and no such conditions are found in the separation examination.  The diagnosis of peripheral neuropathy has been excluded.  The current symptoms began four years after discharge from service and five years after the motor vehicle accident which occurred while the Veteran was in active military service.  Treatment was not sought until six years after discharge from service.  The examiner found that it is less likely than not that the current swelling and paresthesias of the right hand are caused by, aggravated by, or the result of the Veteran's right shoulder surgery and service-connected right shoulder injury.  Post operative conditions are found during convalescence and not five years after surgery.  The examiner specifically noted there is no current diagnosis of CTS. 

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  Furthermore, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

While the most recent VA examination contained no current diagnosis of CTS, the Board observes that the record contains numerous reports of a history of right CTS during the course of the appeal with complaints of current swelling and paresthesia.  Nevertheless, the medical evidence of record does not relate these symptoms to a disability resulting from service or to the Veteran's in-service automobile accident.  In this regard, the May 2011 VA examiner opined that any current right wrist CTS is not related to service to include the in-service automobile accident.  In so doing, the examiner provide a rationale for the opinion noting that CTS was not generally found as the result of a one-time injury and the Veteran's reported onset of symptoms occurred several years following service.    

Similarly, the September 2012 examiner noted the Veteran's report of tingling in his forearm and right hand since 1995.  While the Veteran had a recent cervical spine fusion in 2007, current EMG showed no current peripheral neuropathy or radiculopathy.  Like the May 2011 examiner, the 2012 examiner concluded that it was less likely as not that the Veteran's current paresthesia was related to service.  Similarly, as noted previous, the 2012 examiner addressing  the theory of secondary service connection concluded that the Veteran's current symptoms of swelling and paresthesias were not caused by or aggravated by his service-connected right should disability.  

The Board places great probative weight on these opinions as they were rendered by health care providers following review of the evidence of record and contemporaneous examination of the Veteran.  The September 2012 VA examiner in particular gave a thorough opinion indicating that any current symptomatology was not caused or aggravated by any in-service motor vehicle accident or any service-connected disorder. 

The Board has considered the Veteran's sworn testimony and statements rendered during the course of the appeal that he sustained tingling and pain in his arm following his in-service accident.   The Board finds that the Veteran is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).   However, to the extent that the Veteran is linking his current manifested to CTS or another neurological disability resulting from active duty, the Board places more probative weight on the opinions proffered by the VA examinations as the question of etiology of his current symptoms is beyond the competency of lay individuals.  

In summary, the Board has carefully reviewed the record and has concluded that a preponderance of the evidence is against the Veteran's claim for CTS. The doctrine of reasonable doubt has been considered but as the preponderance of the evidence is against the claim, it is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  38 C.F.R. §§ 3.340(a)(1), 4.15 (2012).

'Substantially gainful employment' is that employment 'which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  'Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2012).

A claim for a total disability rating based upon individual unemployability 'presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an 'objective' one based on the average industrial impairment or a 'subjective' one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that 'unemployability' is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

In this case, the Veteran is service-connected for post operative torn rotator cuff of the right shoulder at 20 percent disabling, and surgical scar from right shoulder torn rotator cuff at noncompensable.  He has a combined evaluation of 20 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities.  See 38 C.F.R. § 4.16(b) (2012).  Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

During a February 2008 VA examination, the Veteran reported that he has been unemployed since 2006 when he last worked as a lubricant technician.  He reported he cannot tolerate strenuous or prolonged overhead reaching or grasping type activities as these aggravate his shoulder pain symptoms.  

During a June 2010 VA examination, the Veteran reported that he was looking for gainful employment, but does not know that he can return to the workforce due to worsening condition in his right shoulder and his other medical conditions.  He seeks work as a laborer, but would like an administrative job.  He reported he can put his hands on a keyboard.  After a physical examination, the examiner found that the Veteran's postoperative torn rotator cuff of the right shoulder has been repaired and does not preclude him from obtaining or maintaining gainful employment.  

The Board notes that the Veteran is in receipt of Social Security Administration disability for degenerative disc disease of the spine. 

The evidence does not show that entitlement to a TDIU on an extraschedular basis is warranted.  First and foremost, although the Veteran reported, in February 2008, that his right shoulder disorder has affected his employment, the Veteran has since then declared that, in his view, his service-connected disabilities alone do not render him unemployable as he is still capable of an administrative type position.  Furthermore, the June 2010 VA examiner specifically found that the Veteran's right shoulder disability did not preclude him from employment. 

The Board finds that preponderance of the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  While the evidence clearly shows that the Veteran's service-connected disabilities have a significant impact on his employment, the evidence suggests that he would be able to maintain sedentary employment.  Based upon a review of all of the evidence, and for reasons articulated above, the Board finds the evidence does not show that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  Entitlement to a TDIU on an extraschedular basis is not warranted.


ORDER

Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist, claimed as directly related to his active duty service, and as secondary to his service-connected right shoulder rotator cuff disability, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), is denied.




____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


